Citation Nr: 0302086	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  96-42 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to March 1984 
and from October 1984 to July 1994.

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 1997 and an April 1998 rating 
decision from the Department of Veterans Affairs (VA) 
regional office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

2.  The veteran's service-connected migraine headaches are 
manifested by episodes of characteristic prostrating attacks 
averaging no greater than one in two months over the last 
several months.

3.  The veteran's service-connected migraine headaches are 
not manifested by completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

4.  The veteran's chronic bronchitis is no more than moderate 
and manifested by complaints of shortness of breath, a Forced 
Expiratory Volume in one second (FEV-1) of 104 percent of 
predicted value (PV) and FEV-1/Forced Vital Capacity (FVC) of 
90 percent of PV.

5.  Neither the old nor the new rating criteria for rating 
respiratory disabilities are more favorable to the veteran.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for migraine headaches are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.6, 4.7, 4.124a, Diagnostic Code 8100 (2002).

2.  The criteria for a disability evaluation in excess of 10 
percent for chronic bronchitis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.6, 4.7, 4.97, Diagnostic Code 6600 (1996); 38 C.F.R. § 
4.97; Diagnostic Code 6600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002)).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claims currently before the Board.  That is, by way of 
the April 1996 rating decision, the May 1996 statement of the 
case (SOC), subsequent supplemental SOC(s), and the September 
2002 Decision Review Officer (DRO) decision, the RO provided 
the veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claims.  The RO also advised the veteran of the evidence 
of record and the respective parties' responsibilities in 
securing evidence in the September 2002 DRO decision.  The 
veteran was afforded two thorough VA physical examinations.

The Board also notes that the veteran has had the opportunity 
to submit evidence and argument in support of his appeal, 
including giving testimony at a personal hearing.  Since the 
RO has provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

A rating decision dated in April 1995 reflects the grant of 
claims for service connection for migraine headaches and 
service connection for bronchitis.  Both service-connected 
disabilities were initially evaluated as 10 percent 
disabling.  The veteran did not appeal the April 1995 
decision.  The veteran requested a VA examination in June 
1995 to verify the current rate of disability/treatment.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West,  12 Vet. App. 119 (1999).

Increased Evaluation for Migraine Headaches

VA outpatient records reflect numerous visits for complaints 
of migraine headaches between February 1995 and May 2002.  
Progress notes indicate an appointment in February 1995.  The 
provider noted a history of migraine headaches relieved by 
Imitrex.  The notes further indicate that the veteran had not 
had a headache in over one month.  In May 1995 the veteran 
was seen for migraine headaches on four occasions within the 
span of one week.  On the first visit he reported that he had 
two more episodes with vomiting, readily relieved by SQ 
Imitrex.  On the second visit, he complained of severe right 
post-ocular pain.  Physical examination indicated severe pain 
with photophobia.  On the third visit he reported another 
episode with nausea, but no vomiting.  He disclosed that he 
had taken SQ Imitrex and was doing better.  The veteran 
returned the next day and reported another episode of 
migraine headaches, for which, he took an Imitrex injection 
at home and experienced relief.  The veteran presented in 
June 1995 complaining of another episode with involvement of 
left eye unilaterally.  He reported having had six episodes 
that week.  The veteran was seen in August 1995 and he 
reported that his last migraine was two weeks prior.  The 
veteran sought treatment for a migraine headache in October 
1995; he reported that the pain was excruciating.  

Notes from a July 1996 visit reflect that the veteran's 
headaches seemed to be seasonal and occurring primarily in 
the winter months on a daily basis and sometimes twice a day.  
Headaches in the summer months seemed to occur on a much less 
frequent basis.  Notes from an August 1996 visit indicate 
that the veteran presented with a history of increased 
frequency of headaches.  He reported that he had experienced 
a headache at two o'clock that morning and took an Imitrex 
injection, which relieved his symptoms.  He had come to work 
and was experiencing another headache.  The examination 
indicated that the veteran was pale with some dizziness, eye 
discomfort from lights, and nausea.  The veteran was treated 
with Tylenol and aspirin and was directed to lie down in a 
darkened area for 30 minutes.  The veteran reported that he 
was feeling better and did not wish to go home.  Notes from a 
routine visit in May 1997 indicate that the veteran had not 
had a headache for the past few months.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in August 1996.  The veteran indicated 
that he experiences headaches as often as once a day to once 
every few days, then they remit and recur every few months.  
He disclosed that the headaches occur mainly while he is 
sleeping and wake him up in the middle of the night.  The 
pain occurs in the back of his left eye "like someone is 
poking his eye with a sharp object."  He stated that he had 
tried several medications with no real relief; he is 
currently taking Imitrex injections and Feverfew.  He 
reported that he gets some relief with exercise or push-ups.   
Following a neurological examination the examining physician 
concluded that the veteran had clinical features of cluster 
headaches, which caused problems with a restless night.  He 
indicated that the veteran's current medication seemed to 
help treat acute episodes of headaches.

VA outpatient records show the veteran presented for follow-
up of his migraine headaches in October 1996.  He reported 
increased frequency, mainly at night, but also during the 
day.  He stated that he felt exhausted after a headache and 
he wakes up several episodes at night, making him wake up 
several times a night.  He also reported that the headaches 
during the day make working difficult.  The veteran presented 
in November 1996 with complaints of a headache all night.  He 
reported having headaches every two to three days.  After 
treatment, he was released to leave work and go home.  The 
veteran had a follow-up appointment in July 1997, at which he 
reported no headaches in the last few months.

The veteran underwent a VA C&P examination in September 1997.  
The examining physician reviewed the claims file.  The 
veteran reported that his headaches have increased from 
occasional to attacks, which necessitated Inderal, Depakote, 
and Imitrex injections for relief.  He disclosed that he had 
never missed work since he has been a nurse and gets 
attention at the hospital where he works almost immediately, 
to alleviate his illness.  He reported that between August 
and December 1996, his headaches increased from once a month 
to three times a day before the frequency decreased.  His 
flare-ups last between 15 minutes and one hour and occur once 
or twice a week since the last spell.  He described the 
headaches as "pretty severe"; he cannot stand at all.  The 
veteran stated that he sits down and puts his head between 
his knees or at times, he will lie down for 15 minutes after 
taking Imitrex when the episode occurs during daytime work 
hours.  He also reports that flare-ups cause weakness, 
fatigue, and functional loss, dry heaves and nausea, and 
sometimes vomiting.  Following a neurological examination, 
the diagnosis was migraine type headaches since service of 14 
years duration with waxing and waning periods more regularly 
so in the last five years with functional impairment due to 
the attacks.  

VA outpatient records reflect that the veteran presented for 
a follow-up in April 1999.  He indicated that he has been 
headache free for about a year and in the last few weeks has 
had increased frequency of headaches.  The veteran's 
medications were changed.  In May, the veteran returned for 
follow-up.  He reported he had a migraine headache the 
previous month that lasted three weeks.  He returned in June, 
reporting that he was doing well on Depakote and has not had 
to use his Imitrex.  In October 2001 the veteran presented 
with complaints of cluster migraine headaches with associated 
nausea and vomiting.  He stated that he was unable to keep 
his food down.  He reported that he had not had them in four 
years.  The veteran followed up in December 2001.  He 
reported that he had not had headaches for several months.  

The veteran's migraine headache disability has been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002) 
(Migraine). 

Under Diagnostic Code 8100, migraines with very frequently 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, a 30 percent evaluation is warranted.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent evaluation 
is warranted.  With less frequent attacks, a noncompensable 
evaluation is warranted.

The veteran's service connected migraine headaches are 
currently rated at 30 percent.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

A review of the veteran's most recent complaints and 
treatment for migraine headaches indicates that his service 
connected migraine headache disability is appropriately 
evaluated at no greater than 30 percent.  By his own report 
of medical history, the veteran went for an extended period 
of years without migraine headaches.  Outpatient records 
support this, with a notable absence of complaint or 
treatment from January 1997 to April 1999.  Records show no 
treatment after the follow-up appointments in the spring of 
1999 until he had severe episodes of cluster headaches in 
October 2001.  The VA outpatient records associated with the 
claims file span a period, which ends in May 2002.  Thus, it 
appears that the veteran has not sought treatment for 
migraine headaches from November 2001 to May 2002, a period 
of six months.  

To warrant a rating of 50 percent, the evidence must reflect 
very frequent completely prostrating and prolonged attacks.  
The veteran's most recent complaints do not meet the 
frequency criterion.  The nature of the veteran's most recent 
headaches appear to include severe pain, nausea, and 
vomiting.  The veteran mentioned during the September 1997 
C&P examination that during a migraine, he is unable to stand 
and he has to sit down and put his head between his legs.  He 
also reported in October 1996 that he is exhausted after a 
migraine.  The veteran also reported during the 1997 C&P 
examination that he has never missed work due to his illness.  
These statements are all consistent with prostrating attacks, 
but not completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Consequently, 
the record reveals that in the most recent months, and even 
at the height of the veteran's episodes in 1995/96, he 
suffered characteristic prostrating attacks, which had 
minimal impact on economic adaptability.

Referral for extraschedular evaluation was also considered.  
However, in light of the veteran's excellent work attendance 
and his ability to recover quickly from episodes and continue 
working, the evidence fails to demonstrate marked 
interference with employment.  Moreover, review of the 
medical records does not indicate any hospitalizations for 
his service-connected migraine headache disability.  
Accordingly, an extraschedular evaluation is not warranted.  
The positive and negative evidence for and against the claim 
for an increased rating for migraine headaches is not in 
approximate balance.  Accordingly, the benefit of the doubt 
doctrine is not for application.  
 

Increased Evaluation for Bronchitis

The veteran's service-connected bronchitis was evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 (Bronchitis, 
chronic).  

Effective October 7, 1996, during the pendency of this 
appeal, the Schedule was amended with regard to rating 
disabilities of the respiratory system.  61 Fed. Reg. 46720 
(1996) (codified at 38 C.F.R. § 4.97).  Because the veteran's 
claim was filed before the regulatory change occurred, the 
Board must undertake a three-part analysis:  1) Determine 
whether the intervening change is more favorable to the 
veteran, which may require application of each version of the 
regulations to the facts of the case; 2) If the amendment is 
more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (2002).

In the instant case, the DRO provided the veteran notice of 
the revised regulations in the September 2002 supplemental 
SOC.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim with 
consideration of the original and revised regulations without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384, 393-394 (1993).

Prior to October 7, 1996, under the general rating formula 
for chronic bronchitis set forth in the Rating Schedule, a 
noncompensable evaluation is assigned for mild chronic 
bronchitis with a slight cough, no dyspnea, and a few rales 
and a 10 percent evaluation is warranted for moderate chronic 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  38 
C.F.R. § 4.97, Diagnostic Code 6600 (1996).  A 30 percent 
evaluation is assigned for moderately severe chronic 
bronchitis with persistent cough at intervals through the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  Id.  A 60 percent evaluation is 
warranted for severe chronic bronchitis with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
Id.  A 100 percent evaluation is warranted for pronounced 
chronic bronchitis with copious productive cough and dyspnea 
at rest, pulmonary function testing showing a severe degree 
of chronic airway obstruction, with symptoms of associated 
severe emphysema or cyanosis and findings of right sided 
heart involvement.  Id. 

Under the revised regulations, effective October 7, 1996, a 
100 percent rating is assigned when there is evidence of FEV-
1 less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1998).  A 60 percent evaluation 
is warranted when there is evidence of FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).  Id.  A 30 percent rating is assigned when there is 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted.  Id.  A 
10 percent rating is assigned when there is evidence of FEV-1 
of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent predicted.  Id.  

VA outpatient records reflect numerous visits for respiratory 
complaints between October 1994 and October 2001.  In October 
1994 the veteran presented with complaints of coughing green 
sputum, throat discomfort and itching, and mild running nose.  
The veteran presented in April 1995 with complaints of a 
fever and cough for three days and aching all over.  He 
denied nausea, vomiting, and diarrhea or dyspnea.  
Examination showed rhonchi without rales.  The veteran 
presented in December 1995 with complaints of sore throat and 
nasal congestion for two days.  He reported having hoarseness 
and coughing green sputum.  Examination revealed right ear 
mild otitis externa, significant nasal congestion and 
hyperemic throat.

The veteran underwent a VA C&P physical examination in August 
1996.  The veteran reported, "I get bronchitis every year.  
I have a lot of coughing in the morning and at night.  I 
choke on my sputum, especially when I drink something."  The 
physical examination indicated that vital signs were stable.  
Lungs were clear to auscultation.  There was no cor 
pulmonale.  There was one episode of wheezing while the 
veteran was in the service, but none since then.  There was 
no cyanosis or clubbing.  Cough was productive of yellow, 
green, or brown sputum every morning and night.  There was no 
dyspnea on exertion or at rest.  Examination demonstrated no 
infectious disease present at that time.  Chest X-rays were 
done and interpreted to show no acute pathology involving the 
pulmonary or cardiovascular structures.  

VA outpatient records show that the veteran presented in 
November 1996 with complaints of severe productive cough, 
nasal discharge, sinus tenderness, itchy throat, and hoarse 
voice.  Lungs were clear to auscultation.  The veteran 
returned in December approximately three weeks later with 
complaints of nausea, myalgia, and non-productive cough for 
two days.  Physical examination showed tympanic membranes, 
lungs, and sinuses were clear.  Notes from a routine visit in 
May 1997 indicate that the veteran reported that his nose ran 
after taking Imitrex.  He denied chest pains or shortness of 
breath.  The veteran presented in August 1997 with complaints 
of running nose, head congestion, and non-productive coughing 
for three days.  He reported nausea, vomiting, and diarrhea 
three days before presenting.  The veteran denied fever, 
chills, or chest pain.  He had no shortness of breath at 
rest.  He did report dyspnea on exertion.

The veteran underwent a VA C&P physical examination in 
September 1997.  The veteran complained of a cough, itchy 
throat, and phlegm production associated with the cough at 
least two months out of the year.  He reported having pains 
in both sides of his chest that feel like gas pains.  He 
disclosed that it was noted that he has hard breathing while 
asleep.  He indicated wheezing in 1987, a negative allergic 
diathesis in the past and a negative tuberculin.  Physical 
examination demonstrated expansion of the chest 1 3/4-inches.  
The skin was warm with no acrocyanosis and no respiratory 
distress.  The lungs were clear of rhonchi or wheezing.  
There was no active malignant process.  Pulmonary function 
tests showed forced vital capacity, FEV1 normal.  FEF 25-75 
was very minimally diminished and could be attributed to 
intrinsic small airway disease or bronchitis.  The examiner 
concluded that the changes were so minimal that they are not 
clinically significant, as the examination was "fairly 
normal."  The disease was noted to be in remission at the 
time of the examination, as the veteran gets a respiratory 
tract infection once a month.

September 1997 pulmonary function tests also showed FEV-1 of 
95 percent predicted and a FEV-1/FVC of actual 94 percent.  
VA outpatient records indicate that the veteran presented for 
treatment of migraines in October 2001, but also reported 
pain located above his right eye associated with rhinorrhea.

A review of the record indicates that the veteran's service-
connected chronic bronchitis disorder is appropriately 
evaluated as 10 percent disabling under both the old and the 
revised rating criteria.  The veteran reported to the August 
1996 VA examiner that his coughing of sputum occurs in the 
morning and the night.  Treatment records also indicate 
coughing sputum, severe productive cough, or non-productive 
cough.  There is no indication that the coughing occurs at 
intervals throughout the day as the criteria for a 30 percent 
requires under the old rating criteria.  The veteran's cough 
was only described as "severe and productive" on one 
occasion, occurring in November 1996.  Dyspnea on exertion 
was indicated only once in August 1997.  The veteran's chest 
has consistently been clear to auscultation with no rales.  
Only two exceptions are noted in the records: one incident of 
wheezing in service and rhonchi on examination in April 1995.  
The veteran's symptomatology is most appropriately 
characterized as no greater than moderate bronchitis under 
the old criteria.  The only pulmonary function tests of 
record were performed in September 1997.  The veteran had a 
FEV-1/FVC ratio of 94 percent more approximately meets the 
criteria for a 10 percent evaluation under the new criteria.  
In order to meet the criteria for a 30 percent rating, the 
predicted figure would have to be between 56 and 70 percent 
and even lower for a 60 or 100 percent evaluation.  
Accordingly, the Board finds that the veteran has not met the 
criteria for an evaluation greater than 10 percent under 
either the old or new criteria.

The Board has considered extraschedular disability for the 
veteran's service-connected chronic bronchitis.  However, the 
record fails to show any marked interference with the 
veteran's employment, such as excessive absences or resulting 
inability to perform duties.  The record also fails to show 
any hospitalizations associated with the veteran's chronic 
bronchitis.  Ultimately, the medical evidence in this case is 
controlling and is simply overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.












ORDER

Increased evaluation for migraine headaches in excess of 30 
percent is denied.

Increased evaluation for bronchitis in excess of 10 percent 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

